Citation Nr: 0832563	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, denied 
service connection for tinnitus.

In October 2006, a hearing was held before undersigned Acting 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam; he was exposed 
to acoustic trauma in the form of noise from small arms fire 
and artillery fire.

2.  The veteran reports symptoms of ringing in his ears, 
tinnitus, ever since he experienced the noise exposure during 
active service.

3.  The veteran is service-connected for bilateral hearing 
loss.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence. 38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).

The evidence of record clearly establishes that the veteran 
served in combat in Vietnam.  Specifically, service personnel 
records reveal that he served in the Army in the Artillery 
branch.  As such, he would have acoustic trauma in the form 
of exposure to the noise of artillery fire.  The evidence of 
record also clearly establishes that the veteran was awarded 
the Bronze Star Medal for heroism in combat.  The award 
certificate for this medal reveals that the veteran was 
involved in direct combat with the enemy in close quarters 
action involving small arms.  Accordingly, the Board finds as 
fact that the veteran incurred acoustic trauma during active 
service in the form of noise exposure to weapons fire. 

In numerous written statements, and in his December 2006 
hearing testimony, the veteran has indicated that he suffered 
service connection of tinnitus manifested as ringing in his 
ears, ever since he was exposed to the noise of weapons fire 
during active service.  He has further clarified that he did 
not realized that the symptoms of ringing in his ears was a 
distinct and separate disability from his service-connected 
hearing loss as both disabilities negatively affected his 
ability to hear.  

In April 2005, a VA examination of the veteran was conducted.  
The examiner's medical opinion was that the etiology of the 
veteran's tinnitus was "speculative at best although its 
relation to hearing loss is in doubt due to the changes 
during the exercise."  The examiner also noted that several 
of the veteran's prescription medications could have tinnitus 
as an adverse reaction.  Review of the examination report 
reveals that the examiner specifically indicated that he 
reviewed a prior VA audiology examination report dated 
February 13, 2002 and that it was "negative for the 
complaint of tinnitus."  However, this examination report is 
of record and specifically notes that the "veteran reports a 
history of military related noise exposure, intermittent 
bilateral tinnitus."

The evidence of record clearly establishes that the veteran 
had acoustic trauma during service.  The veteran reports 
having symptoms of tinnitus ever since.  He is competent to 
report symptoms which are readily observable such as 
complaints of ringing in his ears.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the Board 
finds the veteran's statements and testimony in relation to 
his tinnitus symptoms to be credible and this establishes a 
continuity of symptomatology dating from service to the 
present with respect to his symptoms of tinnitus.  See 38 
C.F.R. § 3.303(b) (2002). 

The Board understands the medical opinion stated in the April 
2005 VA examination report does not relate the veteran's 
current tinnitus to active service.  However, review of the 
examination report reveals that an inaccurate medical history 
was relied upon in rendering the medical opinion.

The evidence of record clearly establishes noise exposure 
during service and a continuity of symptomatology of tinnitus 
as reported by the veteran dating from service to the 
present.  Accordingly, the Board finds that the evidence 
supports a grant of service connection for tinnitus.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


